 Case 3:20-cv-00445-JPG Document 26 Filed 07/27/21 Page 1 of 1 Page ID #976




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 SHERRY TERESA BEST,
 Plaintiff,

 v.                                                                  Case No. 20–CV–00445–JPG

 COMMISSIONER OF SOCIAL SECURITY,
 Defendant.

                                          JUDGMENT

       This matter having come before the Court,

       IT IS HEREBY ORDERED AND ADJUDGED that this case is REMANDED for a

rehearing and a new decision that adequately accounts for Best’s limitations in the residual

functional capacity and the hypotheticals posed to the vocational expert.



Dated: Tuesday, July 27, 2021                        MARGARET M. ROBERTIE
                                                     CLERK OF COURT

                                                     s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
